           Case 7:20-cv-00039-MCR-GRJ Document 181 Filed 06/21/21 Page 1 of 2




                             United States District Court
                                           CIVIL MINUTES

In Re: 3M Combat Arms Earplug                                                Date:    June 18, 2021
       Products Liability Litigation                                         Case No.: 3:19md2885

Relates to: 7:20cv39 (Baker)                                                Judge M. Casey Rodgers
                                                                     Magistrate Judge Gary R. Jones
___
DOCKET ENTRY: Jury Trial (Day 10)
Jury instructions published and closing statements heard. Jury deliberates and returns a verdict in favor of
the Plaintiff and against the Defendants (see separate verdict form). Attached: Combined Plaintiff’s and
Defendants’ witness list and exhibit list. Plaintiff and Defendants’ Exhibits admitted (electronic copies
saved on external hard drive) and placed in clerk’s secured storage. Demonstratives (not for jury) also
saved on same electronic device.
 ____

          PRESENT :   HONORABLE       M. CASEY RODGERS               U.S. DISTRICT JUDGE
                  Paula Cawby               Donna Boland            Hillary Dang/Justin Ferraro
                  Deputy Clerk              Court Reporter                  Law Clerks


APPEARANCES:

Appearances for Plaintiff: Sean Tracey, David Buchanan, Shelley Hutson, and Michael Sacchet
Appearances for Defendants: Kimberly Branscome, Jay Bhimani, and Charles Beall


PROCEEDINGS:

7:38 am        Court in Session – Attorney Conference
               Court and counsel discuss objections to closing argument slides
7:54 am        Court in Recess
8:03 am        Court in Session - Jury Present
8:10 am        Court Publishes Instructions to the Jury
8:48 am        Plaintiff’s Closing Argument (Buchanan)
9:58 am        Jury excused from the courtroom
9:59 am        Defense argues objection
10:00 am       Court overruled objection
10:01 am       Court in Recess
10:12 am       Court in Session – Jury Present
10:13 am       Defendants’ Closing Argument (Branscome)
11:44 pm       Plaintiff’s Rebuttal Argument (Tracey)
12:07 pm       Court provides final instructions to the jury
12:10 pm       Counsel have no objections to instructions
12:11 pm       Jury excused to begin deliberations
12:12 pm       Court addresses defense counsel regarding closing argument
           Case 7:20-cv-00039-MCR-GRJ Document 181 Filed 06/21/21 Page 2 of 2

In Re: 3M Combat Arms Earplug                                                                  Jury Trial
Products Liability Litigation            Continued (Day 10)                                 June 18, 2021


12:23 pm       Court in Recess (awaiting jury’s verdict)
7:40 pm        Court in Session – Attorney Conference
7:41 pm        Court discusses Court Order with defense counsel
8:09 pm        Court notifies counsel that there is a Jury Communication
8:11 pm        Court provides written response to the jury
8:12 pm        Court in Recess
8:56 pm        Court in Session – Attorney Conference
               Court notifies parties/counsel that the jury has reached a verdict
8:57 pm        Jury Present
               Clerk Publishes Verdict
               Jury finds for the Plaintiff and against the Defendants (see verdict form)
9:02 pm        Court polls the jurors individually
               Court states a judgment will be entered according to the verdict returned
9:04 pm        Court thanks jurors for their service
9:05 pm        Court adjourned




____________________________________________________________________________________
Date: June 18, 2021                             Total Court Time: 5 hours, 6 minutes




                                              Page 2 of 2
